COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-13-00416-CR


Robert Othella James Lewis a/k/a         §    From the Criminal District Court No. 1
Robert Lewis
                                         §    of Tarrant County (1299359D)

                                         §    March 12, 2015
v.
                                         §    Opinion by Justice Gabriel

The State of Texas                       §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We reverse the trial court’s order

denying Robert Othella James Lewis’s motion to suppress and the trial court’s

judgment and remand this case to the trial court for further proceedings

consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel